          Case 2:17-cr-00148-CB Document 265 Filed 03/08/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )      Criminal No. 17-148
                       v.                     )
                                              )      Judge Cathy Bissoon
BRANDON MORRIS,                               )
                                              )
                       Defendant.             )


                                             ORDER

       Defendant’s Motions (Docs. 248 & 258) for compassionate release, based on Covid-19

related health concerns, will be denied.

       Defendant recently turned 36 years of age, and his stated health concerns are obesity,

a history of smoking and asthma. Defendant indicates that his BMI is “[greater than] 30”;

and the government places the number at 30.3. See Doc. 263 at 5 n.2. This is too low to present

an extraordinary and compelling reason warranting release. See U.S. v. Gonzalez, 2021 WL

662496, *2 (E.D. Pa. Feb. 19, 2021) (collecting cases in this Circuit holding same, regarding

significantly higher BMIs). The medical records submitted by Defendant acknowledge,

but barely address, his history of smoking and asthma. On the whole, the record does not

support the notion that Defendant’s conditions are severe or warrant significant medical

intervention. See medical records filed at Doc. 248-1.

       Even assuming Defendant’s conditions, alone or combined, present significant risk,

the Court is required to balance them against the considerations resulting in his original sentence,

pursuant to 18 U.S.C. § 3553. Defendant has served a little more than 5 months of his 70-month

sentence, for conspiring to distribute and to possess with intent to distribute 28 grams or more of

cocaine base and a quantity of heroin; for possessing with the intent to distribute 28 grams or
          Case 2:17-cr-00148-CB Document 265 Filed 03/08/21 Page 2 of 2




more of cocaine base; and for possessing a firearm after a prior-felony-conviction. See Judgment

(Doc. 247). In imposing sentence, the Court noted Defendant's significant criminal history,

the serious nature of his offenses, and the needs for just punishment, deterrence and

rehabilitation. Those considerations remain salient, and they are not outweighed by the risks

associated with Defendant remaining incarcerated. While it is encouraging to hear that

Defendant is making best efforts at rehabilitation, and considers himself a “changed man,”

see Doc. 248 at 10, the Court heard those same pleas at Sentencing, less than eight months ago.

They did not sway the Court then; and, for the same reasons explained at Sentencing, they do not

now.

       Having weighed the specific facts and circumstances regarding Defendant, vis-à-vis

Covid-19 − along with all of the considerations in Section 3553 – the Court concludes that

release is unwarranted. For these reasons, along with the others identified in the government’s

opposition (Doc. 263), Defendant’s Motions (Docs. 248 & 258) for compassionate release are

DENIED.1

       IT IS SO ORDERED.



February 8, 2021                                     s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge

cc (via ECF email notification):

All Counsel of Record




1
  Entirely independent of the legal analyses herein, the government has reported, and the BOP’s
website confirms, that inmate-vaccinations are underway at Defendant’s place of incarceration.
The Court hopes that Defendant, like the rest of us, soon is afforded the opportunity for
inoculation.
                                                2
